                                   Case 4:19-cv-00256-BSM Document 16 Filed 06/27/19 Page 1 of 2
I
(Pol\:~ :_3/12"114)

        U.S. Department of Justice                                                            PROCESS RECEIPT AND RETURN
                                                                                              See Instructions for "Service of Process by the U.S. Marshar
        United States Marshals Service                                                        on the reverse of this form.

        PLAINTIFF                                                                                                          COURT CASE NUMBER
           Arthur Carson                                                                                                   4:19-cv-00256-BSM
        DEFENDANT                                                                                                          TYPE OF PROCESS
           Roger Lacy          I    et al.                                                                                 Summons and Complaint
        SERVE




            •
                              NAME OF INDMDUAL, COMPANY, CORPORATION. ETC., TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
                            Roger Lacy c/o Anita Cotton, Manager, D                                   &   B Janitorial Services
                              ADDRESS St7Nt          or RFD, Apartment No., City, State and ZIP Code}

            AT              124 W. Capitol, #1700                                             Little Rock, AR               72201
        SEND NOTICE OF SERVICE CO/PV TO REQJESTER AT NANE AND ADDRESS                              ea.ow.       INumber d procese to be
                   IArthur Carson                                                                               I ll8Mld w1t1 tlu Form - 28S
                                                                                                                I
                      10434 West 36th #10 B                                                                     : Numller of parties to be
                      Little Rock, AR 72204                                                                     I scned in this case

                   L                                                                                            :Check for service                rr1
                                                                                                                                                  CJ                  -
                                                                                                                                                                      "->
                                                                                                                                                                      c::::,
        - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - , on U.S.A.                                                   en c        ~   .   ~


        SFB::IAl. INSIRJC'l1CNS CR ont!R ~ T i a . 1HAT WU. ASaSI' N E>CPEDINl SBMCE (lncludl B1a1rw                                          • ;;;: 'Al...                     . 'All
        l:/:"""'ne Nwnlllr; and Esllmallld 11mN Available For Setvice}.                                                                          -                             .• ..,




                                                                                                   JUN 2 7 2019

       Signature of Attorney or other Originator requesting 11rvlce on ·behalf ol:                                                                            DATE

         K. Rochelle                                                                                                                                          5/24/2019


       I acknowledge -ipt for the total        Total P         Dl1trlct       District
       number of proctt1 Indicated.                            of Origin      to Serve
       (Sign only first USM 286 if more
       than one USM 11518 aullmiaad}                            No.~__ No            Otf
       I hereby certify and retum that ID hive parsonelly served, 0 have legal evidence of service, hive executed as 1hown In •Remarks•, the process d•crlbtd
       on the indMdual, company, corporation, ate., at the addren 1hown above or on the indivldua , company, corporation, lte,, lhcwin at the acjdre11. in11rted below.


       0   I hereby certify and     return that I am unable to locate . . individual , company, corporation, ell:., named lllolre (See ....... below)
       Name and title of lndlvidual served (II not ahown aboff}                                                                         A person of auttable age and •
                                                                                                                                0       Gllbl then realcling. in the cllflncllm's
                                                                                                                                      · iaa placa of abode.
       Address (comp/eta only ff dlffetant than shown abow}                                                                                                                             am


                                                                                                                                                                                        pn
                                                                                                                                   Signature of U.S. Marshal or Deputy

                                                                                                                               I
           Service Fff      Total Mil11ge Charges        Forwarding Fee Total Charges,     Advance Dapoeltl    Amount owed to U.S. Marahal or                 Amount of Refund


         &~
                            (lncludtllfl llldemHs)
                                                                           @.o6                                                                      I
       REMARKS:


               ~y~~ V\tl CW                                     ~.e
       PRIOR EDffiON8                                                                                                                     FORM USM-285 (Rev. 12/15/80)
       M\.YBE USED
                                                              1. CLERK OF THE COURT
                                        Return Receipt (Form 3811) Barcode
Case 4:19-cv-00256-BSM Document 16 Filed 06/27/19 Page 2 of 2

                              II I IIIIII IIIIII II lllll 11111111111111111111111
                               ,s9a 92bb 9904 2144 2s91 13

                       1. Article Addressed to:

                         Ro~erLacy
                         c/o Anita Co~ Manager, D&B Janitorial Se                                ces
                         124 W. Capito1#170G
                         Little Rock, AR 72201                                                  3--:-ServiceType:
                                                                                                IXI Certified Mail
                                                                                                CJ Certifil3d Mail Restricted Delive
                                                                                                                     Reference lnformatjon

                                                                                                           4:19cv00256
                       2. Certified Mail (Form 3800) Article Number

                               9414 72bb 9904 2144 2591 10
                       cc c: ......._.. ~D-t •   c: ......... :.-a ....   1,,1.,   t')n-tr:::                                     n .............. .....,;ho .............   r:,,.. ......... ;
